Name: Commission Regulation (EEC) No 2339/80 of 8 September 1980 amending Regulation (EEC) No 818/80 laying down protective measures applicable to imports of cultivated mushrooms in brine
 Type: Regulation
 Subject Matter: agricultural activity;  trade;  tariff policy;  civil law
 Date Published: nan

 9. 9. 80 Official Journal of the European Communities No L 236/ 11 COMMISSION REGULATION (EEC) No 2339/80 of 8 September 1980 amending Regulation (EEC) No 818/80 laying down protective measures applicable to imports of cultivated mushrooms in brine THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables (1), as last amended by Regulation (EEC) No 2021 /80 (2), and in particular Article 14 (2) thereof, Whereas Commission Regulation (EEC) No 818/80 (3), as amended by Regulation (EEC) No 916/80 (4), laid down the protective measures appli ­ cable to imports of cultivated mushrooms in brine by adopting an import licence system to which products imported into the Community as from 15 April 1980 are subject ; Whereas, in view of the situation in the market, a small increase in the quantity which may be imported into the Community may be permitted ; Whereas, for this purpose, priority should be given to quantities in respect of which import procedures were under way when Regulation (EEC) No 818/80 was published ; Whereas this relaxation of the protective measures may quite soon result in imports of fairly large quanti ­ ties of mushrooms in brine ; whereas, in order to avoid a peak of imports which could affect the market, provision should be made for setting off these imports against those which could be carried out during the coming months under the import licence arrangements laid down by Regulation (EEC) No 818/80, import licences shall be issued, for quantities dispatched not later than 20 April 1980, up to an amount corresponding to the difference between those quantities and the quantities in respect of which the applicant obtained import licences by virtue of the Articles cited above for imports to be carried out during the period 15 April to 30 September 1980, provided that the party concerned provides, at the time the application is lodged, proof to the satisfaction of the competent authorities of the Member States that :  he concluded a contract to purchase the said quantities before 2 April 1980,  before that date, he drew up an irrevocable letter of credit in respect of those quantities in favour of the vendor, and  the quantities in question were consigned into the Community not later than 20 April 1980. Proof of the latter shall be provided by a bill of lading. 2. Applications for import licences shall be lodged not later than 20 September 1980 . The licences shall be issued not later than 30 September 1980. Quantities in respect of which licences are issued under the provisions of this Article shall be deducted from the quantities in respect of which the party concerned may obtain import licences, for imports to be carried out during each quarter, under the provisions of Articles 4 and 5 . 3 . Import licences issued pursuant to this Article shall be valid in respect of imports to be carried out up to 20 October 1980 . 4. The Member States shall notify to the Commission not later than 20 October 1980 the names of operators who have obtained import licences pursuant to this Article and the quantities which may be imported by each operator under the said licences.' HAS ADOPTED THIS REGULATION : Article 1 The following Article 6a is hereby inserted in Regulation (EEC) No 818/80 : 'Article 6a 1 . On application by the party concerned and notwithstanding the provisions of Articles 3 to 6, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. ( 1 ) OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 198, 31 . 7 . 1980, p. 1 . (*) OJ No L 89, 2. 4. 1980, p. 5 . ( ¦) OJ No L 98, 16 . 4. 1980, p. 8 . No L 236/12 Official Journal of the European Communities 9. 9. 80 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 1980 . For the Commission Finn GUNDELACH Vice-President